RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 18a0149p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 BRADLEY A. CARDEW,                                     ┐
                                 Plaintiff-Appellant,   │
                                                        │
                                                        >      No. 17-2287
        v.                                              │
                                                        │
                                                        │
 COMMISSIONER OF SOCIAL SECURITY,                       │
                              Defendant-Appellee.       │
                                                        ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                   No. 2:16-cv-11278—Mark A. Goldsmith, District Judge.

                                  Argued: April 26, 2018

                              Decided and Filed: July 23, 2018

             Before: BATCHELDER, McKEAGUE, and GRIFFIN, Circuit Judges.
                               _________________

                                        COUNSEL

ARGUED: Stephen Sloan, DALEY DISABILITY LAW, P.C., Chicago, Illinois, for Appellant.
Sean Santen, SOCIAL SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.
ON BRIEF: Stephen Sloan, Frederick J. Daley, Jr., DALEY DISABILITY LAW, P.C.,
Chicago, Illinois, for Appellant. Sean Santen, SOCIAL SECURITY ADMINISTRATION,
Boston, Massachusetts, for Appellee.
                                    _________________

                                         OPINION
                                    _________________

       McKEAGUE, Circuit Judge.       Bradley Cardew—a wheelchair-bound individual with
quadriplegia—landed a short-term, highly accommodated summer internship with Lear
Corporation thanks to his cousin, a vice president at Lear. But as James Agate once quipped,
 No. 17-2287                        Cardew v. Comm’r of Soc. Sec.                                      Page 2


“Every good deed brings its own punishment.” This aphorism surely resonated with Cardew,
though with a twist: his cousin’s good deed wrought unintended punishment on Cardew. After
the internship, an administrative law judge (ALJ) denied Cardew’s retroactive child disability
benefits solely based on the income he received while at Lear. The ALJ reasoned (and the
district court agreed) that because Cardew’s earnings over three months exceeded a “bright line”
threshold in the regulations, he had been “able to work at the substantial gainful activity level.”
But this legal framework is both incomplete and more rigid than the regulations require. Even
assuming Cardew engaged in “gainful” activity, the ALJ failed to consider all the special
conditions attendant to Cardew’s internship that could rebut the presumption, created by his
income, that he had engaged in “substantial” activity. And even assuming Cardew had exceeded
the regulatory threshold after adjusting for his special conditions, the “line” does not burn so
bright—adjusted income over the threshold only “ordinarily” shows that a claimant has engaged
in substantial gainful activity. Accordingly, we VACATE in part the district court’s judgment
and REMAND for further proceedings consistent with this opinion.

                                                       I

        At age fifteen, Bradley Cardew suffered a severe spinal injury from an accident that
rendered him wheelchair-bound with C5–C6 quadriplegia.                     Cardew nevertheless attended
Oakland University from 1999 until he graduated in 2009, though he has lived with his parents
his entire life. In April 2012, Cardew sought assistance and filed an application for retroactive
child disability benefits, alleging that he has been continuously disabled since November 30,
1999.1 The Social Security Administration (SSA) denied his claim, finding Cardew ineligible
because he had engaged in substantial gainful work after he turned 22-years old—solely based
on a short-term, highly accommodated internship with Lear Corporation.

        In the summer of 2004, Cardew’s cousin, Jason—then a vice president at Lear
Corporation—secured Cardew a position as a “finance department intern” in Lear’s Rochester,
Michigan, office. Cardew’s supervisor was a family friend who had known Jason Cardew since
childhood. For this internship, Cardew’s job primarily consisted of completing tasks delegated

         1Cardew retains $70,000 of an original $200,000 insurance settlement, and those assets, he claims, make
him ineligible for Social Security Disability benefits.
 No. 17-2287                    Cardew v. Comm’r of Soc. Sec.                              Page 3


to him by three or four full-time employees. These tasks included composing and updating
spreadsheets regarding client billables, reviewing bills and invoices to determine any
deficiencies, and various other forms of basic office work. Over approximately a three-month
period, Cardew earned $5,502.75.

       Lear made numerous accommodations to allow Cardew to perform his work comfortably
despite his disability, including: a 30-hour work week, rather than the typical 40-hour week;
exemptions from menial tasks typically assigned interns that involved traveling, such as picking
up coffee or lunch, or attending meetings; exemptions from clerical tasks because of his
difficulty with typing; and more frequent breaks to adjust his position in his wheelchair, in order
to avoid skin ulcers and use the restroom. Lear also modified three doors to be wheelchair-
accessible at a cost to Lear of $4,000. Lear’s vice president of human resources determined that
Cardew was approximately “35% less productive” than other summer interns, though his pay
was not reduced for his lower productivity.

       According to Cardew, “[t]he internship ended like it was supposed to” at the end of the
term. Cardew noted that his cousin had informally offered to have him back the following year,
but that opportunity never came to fruition because an economic downturn caused Lear to cut
back the intern program. And, in fact, Cardew was again informally approached by his cousin in
2011 about returning to work for Lear in a full-time capacity, but that opportunity also fell
through, mostly due to Cardew’s physical limitations and the demands of full-time employment.

       Cardew testified at length before the ALJ and submitted documentary evidence to support
his claim for benefits. The issue before the ALJ was limited to whether any of Cardew’s
employment constituted “substantial gainful activity” under the applicable social security
regulations, thereby precluding benefits.     The ALJ ultimately denied Cardew’s claim for
benefits. She found that Cardew had engaged in “substantial gainful activity” during his three-
month internship at Lear. Further, the ALJ held that Cardew had not established that his
internship was an unsuccessful work attempt, or that employer subsidies or impairment-related
work expenses reduced his earnings below the regulatory threshold. In particular, the ALJ held
that “the costs incurred by Lear in adapting the workplace to suit the claimant’s needs,” i.e., the
 No. 17-2287                    Cardew v. Comm’r of Soc. Sec.                              Page 4


installation of the handicap-accessible automatic doors, “are not impairment-related work
expenses because they were not a cost paid by the claimant.”

       Cardew sought review from the SSA’s Appeals Council. The Appeals Council denied his
request, finding that there was no basis to overturn the ALJ’s decision. Therefore, the ALJ’s
decision became the Commissioner’s final decision in this case. See 20 C.F.R. § 404.981.
Cardew then sued the Commissioner in the U.S. District Court for the Eastern District of
Michigan. See 42 U.S.C. § 405(g). The case was assigned to a magistrate judge for a report and
recommendation.

       The magistrate judge first found that the Lear internship was substantial gainful activity
under the pertinent regulation because it was the type of work that is typically done for pay or for
profit; that the internship was not an unsuccessful work attempt since it did not end because of
the removal of any special conditions; and that, after reducing Cardew’s countable earnings by
35%, his income was still higher than the $810 minimum threshold for substantial gainful
activity in 2004. Though describing the result as “harsh,” the magistrate judge held that the ALJ
correctly excluded the $4,000 cost incurred by Lear in installing handicap-accessible doors in his
work area because substantial evidence supported the ALJ’s conclusion that it was an
impairment-related work expense borne by Lear, and not a subsidy deductible from Cardew’s
earnings. Therefore, the magistrate judge recommended that the district court affirm the ALJ’s
decision.

       Cardew timely filed several objections to the magistrate judge’s report. The district court
overruled Cardew’s objections adopted the magistrate judge’s recommendation. Cardew now
appeals.

                                                 II

       We generally review the ALJ’s decision under the deferential substantial-evidence
standard. Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 782–83 (6th Cir. 2017). If the ALJ’s
decision is supported by “such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion,” the decision will generally stand. Richardson v. Perales, 402 U.S. 389,
401 (1971). If such evidence exists, the court should defer “even if there is substantial evidence
 No. 17-2287                     Cardew v. Comm’r of Soc. Sec.                               Page 5


in the record that would have supported an opposite conclusion.” Blakley v. Comm’r of Soc.
Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.
1997)). But we review legal questions de novo, including whether the ALJ applied the
appropriate legal standard. See id. at 407; Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th
Cir. 2007). That is, “if the ALJ commits an error of law, the court must reverse and remand,
‘even if the factual determinations are otherwise supported by substantial evidence and the
outcome on remand is unlikely to be different.’” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x
411, 414 (6th Cir. 2011) (quoting Kalmbach v. Comm’r of Soc. Sec., 409 F. App’x 852, 859 (6th
Cir. 2011)); see Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 545–46 (6th Cir. 2004).

                                                 III

        In this case, Cardew has applied for child disability benefits retroactive to age fifteen,
when an accident rendered him with quadriplegia.          Because he filed for benefits after his
eighteenth birthday, he must prove that he has lived with a continuous disability since the
accident. See Zharn v. Comm’r of Soc. Sec., 35 F. App’x 225, 227 (6th Cir. 2002). Proof that
Cardew has engaged in “substantial gainful activity” at any point during the relevant time period
would demonstrate that his disability has not been continuous, at least for the purposes of
retroactive child disability benefits. See Futernick v. Richardson, 484 F.2d 647, 648 (6th Cir.
1973). The regulations regarding “substantial gainful activity” span several sections. We first
examine the section in its context and then explain why a limited remand is appropriate in this
case.

                                                  A

        For purposes of retroactive child disability benefits, the Commissioner looks to whether
the record reflects that a claimant has been “able to work at the substantial gainful activity level.”
20 C.F.R. § 404.1571. “Substantial gainful activity is work activity that is both substantial and
gainful.”   Id. § 404.1572. “Substantial work activity is work activity that involves doing
significant physical or mental activities.” Id. § 404.1572(a). “Gainful work activity is work
activity that you do for pay or profit.” Id. § 404.1572(b).
 No. 17-2287                          Cardew v. Comm’r of Soc. Sec.                                        Page 6


         As a “general” matter, the Commissioner looks to five factors to determine whether a
claimant has the ability to work at the substantial gainful activity level: (1) the nature of the
claimant’s work; (2) how well the claimant performs; (3) whether the claimant’s work is done
under special conditions; (4) whether the claimant is self-employed; and (5) time the claimant
spent in work. Id. §§ 404.1573(a)–(e).

         Relevant to this case, if the claimant “is unable, because of [his] impairments, to do
ordinary or simple tasks satisfactorily without more supervision or assistance than is usually
given other people doing similar work, this may show that [he is] not working at the substantial
gainful activity level.” Id. § 404.1573(b). Moreover, if the claimant’s “work is done under
special conditions, [the Commissioner] may find that it does not show that [the claimant] has the
ability to do substantial gainful activity.”            Id. § 404.1573(c).2         “Examples of the special
conditions that may relate to [an] impairment include, but are not limited to, situations in which
[the claimant]”:

         (1) “required and received special assistance from other employees in performing
             [his] work”;
         (2) “w[as] allowed to work irregular hours or take frequent rest periods”;
         (3) “w[as] provided with special equipment or w[as] assigned work especially
             suited to [his] impairment”;
         (4) “w[as] able to work only because of specially arranged circumstances, for
             example, other persons helped [him] prepare for or get to and from [his]
             work”;
         (5) “w[as] permitted to work at a lower standard of productivity or efficiency than
             other employees”; or
         (6) “w[as] given the opportunity to work despite [his] impairment because of
             family relationship, past association with [his] employer, or [his] employer’s
             concern for [his] welfare.”

Id.

         Separately, § 1574 provides “several guides” to determine whether the claimant is “able
to do substantial gainful activity.” An overarching consideration in determining whether a

         2To be sure, this section also states that “work done under special conditions may show” that a claimant has
“the necessary skills and ability to work at the substantial gainful activity level.” Id.
 No. 17-2287                     Cardew v. Comm’r of Soc. Sec.                             Page 7


claimant has engaged in substantial gainful activity is the amount of compensation he earned.
The relevant regulation states: “Generally, in evaluating your work activity for substantial
gainful activity purposes, our primary consideration will be the earnings you derive from the
work activity. . . . Generally, if you worked for substantial earnings, we will find that you are
able to do substantial gainful activity.” Id. § 404.1574(a)(1). The regulations likewise set
income thresholds that establish compensation floors. See id. § 404.1574(b).

       Even so, we emphasize that “[t]he mere existence of earnings over the statutory minimum
is not dispositive.” Keyes v. Sullivan, 894 F.2d 1053, 1056 (9th Cir. 1990); see, e.g., Chicager v.
Califano, 574 F.2d 161, 164 (3d Cir. 1978) (finding that a claimant had rebutted the income
presumption under a former version of the regulation). Instead, when a claimant earns income
above the floor, a presumption arises that he or she has engaged in substantial gainful activity.
See Keyes, 894 F.2d at 1056; Chicager, 574 F.2d at 164. “The claimant may rebut a presumption
based on earnings with evidence of his inability . . . to perform the job well [or] without special
assistance,” Keyes, 894 F.2d at 1056, among other considerations and special conditions, see
20 C.F.R. § 404.1573(b)–(c); see also id. § 404.1574(a)(2).

       A claimant may rebut the “presumption” based on gross earnings in two ways. First, the
regulations provide a framework to subtract subsidized earnings and impairment-related work
expenses from gross earnings. See id. §§ 404.1574, 1576. Adjusting for subsidized earnings
based on special conditions attendant to the claimant’s position is particularly appropriate where
special conditions are easily quantified. “For example, when a person with a serious impairment
does simple tasks under close and continuous supervision, our determination of whether that
person has done substantial gainful activity will not be based only on the amount of the wages
paid.” Id. § 1574(a)(2). Rather, “[w]e will first determine whether the person received a
subsidy; that is, we will determine whether the person was being paid more than the reasonable
value of the actual services performed.” Id. “We will then subtract the value of the subsidy from
the person’s gross earnings to determine the earnings we will use to determine if he or she has
done substantial gainful activity.” Id.

       Still, the subsidy and work-related expense framework does not provide the sole rubric to
evaluate disability claims. If that were so, then how could an ALJ, for example, consider
 No. 17-2287                          Cardew v. Comm’r of Soc. Sec.                                         Page 8


whether a claimant secured a paid position solely “because of family relationship”? See id.
§ 404.1573(c). This and other “examples of special conditions” seem difficult, if not impossible,
to quantify in a subsidy analysis. Moreover, the special conditions in § 1573(c) are not factors
but rather non-exclusive “examples” that can show the claimant does not have the ability to do
substantial gainful activity. Id. At bottom, the regulations focus on a person’s ability to engage
in substantial employment. Income alone does not always capture a person’s ability to engage in
substantial activity, and the regulations give no indication that the factors in § 1573 only apply to
the subsidy framework in § 1574(a).3

         Second, therefore, the presumption may be rebutted in a rare case where a claimant’s
adjusted income does not demonstrate that he has the “ability to engage in substantial . . .
activity,” or “work activity that involves doing significant physical or mental activities.” Id.
§ 404.1572(a); see id. § 404.1573(b); id. § 404.1574(b)(2) (delineating “[e]arnings that will
ordinarily show that you have engaged in substantial gainful activity”). The presumption may
be rebutted based on the claimant’s performance, id. § 404.1573(b), or the special conditions
attached to his work, id. § 404.1573(c), where the subsidy and impairment-related work expense
framework does not adequately account for these factors. See Boyes v. Sec’y of Health & Human
Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citing 20 C.F.R. § 404.1573(b)–(c)) (reversing and
awarding benefits because “[a]ny presumption that the work constituted substantial gainful
activity created by the level of money [he] earned is destroyed” given his performance and “the
special conditions under which he performed his work”).

         To be sure, it remains possible that even work done under special conditions may show
that a claimant has “the necessary skills and ability to work at the substantial gainful activity
level.” 20 C.F.R. § 404.1573(c). Moreover, even earnings that “were not substantial will not
necessarily show” that the claimant is “not able to do substantial gainful activity.”                             Id.

         3Because    only § 1574(c) expressly references the special conditions in § 1573(c), one could argue that the
“special conditions” are relevant to analyze solely whether one has had “an unsuccessful work attempt.” But that is
unpersuasive for two reasons. First, although the removal of special conditions can evidence an “unsuccessful work
attempt,” id. § 1574(c)(2), the existence of special conditions can show an inability “to do substantial gainful
activity,” see id. § 1573(c), in the first place. Second, the subsidy framework in § 1574(a) contemplates adjustments
for certain special conditions and an example there dovetails with at least one special-condition example in
§ 1573(c). However, as we will explain, this does not mean that an ALJ should only use the subsidy framework to
account for special conditions in every case, let alone only one or a few special conditions.
 No. 17-2287                     Cardew v. Comm’r of Soc. Sec.                               Page 9


§ 404.1574(a).     Whether the claimant’s work history demonstrates his ability to engage in
substantial gainful activity requires a holistic analysis of a variety of factors, see id. § 404.1573,
guided but not dictated solely by income in all cases, see id. § 404.1574, and tailored to the
medical and vocational evidence in an individual claimant’s case, see id. § 404.1571.

                                                  B

       We are convinced that a limited remand is appropriate for further consideration under
both rebuttal avenues given the unique circumstances in this case.

       First, the ALJ failed to consider all examples of special conditions implicated in
Cardew’s case in assessing whether Cardew could rebut the presumption his income created in
the subsidy framework. A deeper dive into the ALJ’s decision illustrates how this came to pass.
Prior to Cardew’s hearing before the ALJ, Lear received a “work activity questionnaire” that was
designed to obtain “information about subsidy.” The questionnaire posed six questions:

       1.        Does the employee complete all the usual duties required for his/her
                 position?
       2.        Is the employee able to complete all of the job duties without special
                 assistance?
       3.        Does the employee regularly report for work as scheduled?
       4.        On average, does the employee complete his/her work in the same amount
                 of time as employees in similar positions?
       5.        Please indicate the type(s) of special assistance, if any, the employee
                 receives on the job that is not regularly given to other employees.
       6.        Based on the information above, approximately how would you rate the
                 productivity of the employee compared to other employees in similar
                 positions and similar pay rates?

Responding to the final question, Lear’s representative estimated that five factors “combined”—
“reduced work hours, arrangement of work locations closer to the claimant’s home, inability to
travel to meetings, inability to do certain clerical functions, and need for frequent breaks”—
“placed Mr. Cardew at approximately 35% less productive than other Summer interns.”

       We note that these questions do not directly mirror the “examples of special conditions”
listed in § 1573(c), all of which exist in Cardew’s case. And the overarching question only
 No. 17-2287                           Cardew v. Comm’r of Soc. Sec.                                       Page 10


directly relates to one of the six “examples of special conditions” listed in § 1573(c)—“You were
permitted to work at a lower standard of productivity or efficiency than other employees,” id.
§ 404.1573(c)(5)—though it arguably incorporates three others, id. §§ 404.1573(c)(1)–(3). Even
so, and solely based on this questionnaire,4 the ALJ determined that Cardew “received a [35%]
subsidy,” see id. § 404.1574(a)(2), “subtract[ed] the value of the subsidy from [his] gross
earnings to determine [adjusted] earnings,” see id., and concluded that Cardew’s earnings
exceeded the threshold, see id. § 404.1574(b)(1).

         Notably, however, neither Lear nor the ALJ considered (a) whether Cardew “was
provided with special equipment,” (b) whether “other persons helped [Cardew] prepare for or get
to and from [his] work,” and (c) whether Cardew “w[as] given the opportunity to work despite
[his] impairment because of family relationship.” See id. In addition, Lear submitted a separate
questionnaire, one that the ALJ apparently never considered. The very first question asked:
“Was Bradley Cardew granted the opportunity to work, despite his handicap, because of a family
relationship, past association with the company, or other altruistic reasons?” The Vice President
of Human Resources at Lear responded:                   “Yes, Mr. Cardew was referred by a key Lear
employee.” Indeed, this questionnaire reflected that Cardew satisfied every “example of a
special condition” under § 1573(c). Yet, the ALJ did not reference this questionnaire, nor in
particular the fact that Cardew received the job because of his family relationship.5

         While substantial evidence could arguably otherwise support the ALJ’s calculation, the
ALJ failed to analyze all the “special conditions” listed in § 1573(c) before or after engaging in a
subsidy analysis under § 1574. She purported to account for certain “special conditions” in her
quantitative subsidy analysis—arriving at a 65% productivity estimate—but not, as the



         4An   employer under these circumstances could be hesitant to candidly discount a disabled intern’s capacity
or abilities, particularly where a well-placed family member works at the company. One can imagine an HR
representative being reluctant to assert, for example, that Cardew was only half as productive (or even less so) as his
peers. Thus, we question whether an ALJ should merely adopt wholesale an employer’s estimation without
performing an independent assessment.
         5Anothernoteworthy statement contained in that separate questionnaire noted: “The position Mr. Cardew
held was designed specifically for him and within his capabilities.” This calls into question the very premise of
comparing Cardew to other interns.
 No. 17-2287                     Cardew v. Comm’r of Soc. Sec.                           Page 11


regulations seem to require in the preceding section, other considerations or examples of special
conditions. See id. §§ 404.1573(b)–(c).

       Second, even assuming the ALJ had considered all examples of special conditions
present in Cardew’s case, the ALJ erroneously treated Cardew’s adjusted income as
“dispositive.” The ALJ construed the income threshold as a “bright line test” that, in the her
view, left Cardew “technically ineligible for child disability benefits.”

       But in this vein, the regulations repeatedly use the terms “may,” “generally,” and
“ordinarily” where discussing earnings. See, e.g., id. § 404.1574(a)(1) (“Your earnings may
show you have done substantial gainful activity. Generally, in evaluating your work . . . our
primary consideration will be the earnings you derive from the work activity . . . . Generally, if
you worked for substantial earnings, we will find you are able to do substantial gainful activity.”
(emphasis added)); id. § 404.1574(b)(2) (delineating “earnings that will ordinarily show that you
have engaged in substantial gainful activity” (emphasis added)). This flexible language confirms
that exceptions to the general rule exist. See Koss v. Schweiker, 582 F. Supp. 518, 521 (S.D.N.Y.
1984) (“The word ‘ordinarily’ implies that there can be exceptions and therefore the income
levels of § 404.1574(b)(2) are intended to create only a rebuttable presumption of ability to
engage in substantial gainful activity.”).

       The Sixth Circuit has held as much in a similar context. In Boyes, the court wrote:

       We have carefully reviewed the record and find that Boyes’ past relevant work
       did not constitute substantial gainful activity given the special conditions under
       which he performed his work. Any presumption that the work constituted
       substantial gainful activity created by the level of money Boyes earned is
       destroyed by the amount of work Boyes completed on a daily basis, the quality of
       his work and the level of supervision he required.
46 F.3d at 512. The court reasoned that income could not have demonstrated Boyes’ ability to
engage in “substantial work activity,” particularly since his impairments “prevent[ed] him from
doing ‘ordinary or simple tasks satisfactorily without more supervision or assistance than is
usually given other people doing similar work.’”          Id. (quoting 20 C.F.R. § 404.1573(b)).
Allowing for exceptions makes sense. In the rare case, even income adjusted in a subsidy
analysis may not capture whether an individual is “able to work at the substantial . . . activity
 No. 17-2287                     Cardew v. Comm’r of Soc. Sec.                             Page 12


level,” 20 C.F.R. § 404.1571, or has the ability to “do[] significant physical or mental activities,”
id. § 404.1572(a).

       A hypothetical proves this point.       Suppose an individual with profound disabilities
secured a short-term “internship” with a wealthy uncle’s company.              He was generously
compensated $15,000 for a three-month internship—the same pay that all summer interns
received. Because of his impairments, he shared all examples of special conditions listed in the
regulations—that is, he required special assistance, worked irregular hours, used special
equipment, relied on his parents for transportation, worked at a much lower standard of
productivity, and received the internship in the first place because of his relationship with his
uncle. See id. § 404.1573(c). As it turns out, this individual was only 20% as productive as
other interns. In fact, the nephew was “unable, because of [his] impairments to do ordinary or
simple tasks satisfactorily without more supervision or assistance than is usually given other
people doing similar work.” Id. § 404.1573(b). This could certainly “show that [he was] not
working at the substantial gainful activity level.” Id. But under the ALJ’s “bright line” approach
in this case, the claimant would still “have the ability to work at the substantial gainful activity
level” because 20% of his compensation over three months, or $3,000, easily eclipses the income
threshold.

       This income may be generous, but it would not necessarily “show [he is] able to do
substantial . . . activity.” Id. § 404.1574 (emphasis added). The regulations are primarily
concerned with “ability.” See id. § 404.1571. While income is an overarching consideration and
a “guide,” it is still only used “to decide whether the work you have done shows that you are able
to do substantial gainful activity.” Id. § 404.1574(a) (emphasis added). That someone has a
relative who empowers him to engage in “gainful work activity” for a short time does not
necessarily mean that he has the ability to “work at the substantial activity level,” or do “work
activity that involves doing significant physical or mental activities,” in the labor market. See id.
§ 404.1572 (defining “substantial gainful activity [a]s work activity that is both substantial and
gainful”).
 No. 17-2287                    Cardew v. Comm’r of Soc. Sec.                            Page 13


                                                *****

       While the ALJ in this case used an incomplete and overly rigid legal framework, we need
not decide whether Cardew can rebut the presumption that his gross earnings created under either
avenue. Rather, we think a limited remand is appropriate for the ALJ to reevaluate Cardew’s
circumstances under the correct legal framework in the first instance. See Reynolds, 424 F.
App’x at 414 (citing Kalmbach, 409 F. App’x at 859).

                                                 C

       Although we have already found that a limited remand is necessary, we briefly address
Cardew’s remaining arguments, each of which lacks merit.

       Cardew cogently argues that all special conditions exemplified in the regulations
pertained to his internship, see 20 C.F.R. § 404.1573, supra Part III.B. But he goes one step
further and asserts that these conditions were “removed due to the cessation of the internship,”
and that the removal of these conditions therefore evidenced an unsuccessful work attempt under
20 C.F.R. § 404.1574(c). This argument misses the mark. As the ALJ found and the district
court affirmed, Cardew’s internship ended as all Lear internships end—at the end of their set
terms. Cardew’s internship did not end “because of [his] impairment or because of the removal
of special conditions.” Id. § 404.1574(c)(3).

       Cardew also argues that Lear’s summer internships generally do not qualify as the “kind
of work activity usually done for pay or profit,” Id. § 404.1572(b). He points to evidence in the
record establishing that Lear expects less from interns than regular, full-time employees, and that
internships are not “held to a competitive standard.” But “the replace-some-words canon of
construction has never caught on in the courts.” United States v. Perkins, 887 F.3d 272, 276 (6th
Cir. 2018). Nothing in the regulations categorically excludes paid internships from constituting
substantial gainful work activity. Nor does the work that the average Lear interns were assigned
come close to the classes of work generally excluded from substantial gainful activity. See, e.g.,
20 C.F.R. § 404.1572(c) (“Generally, we do not consider activities like taking care of yourself,
household tasks, hobbies, therapy, school attendance, club activities, or social programs to be
substantial gainful activity.”). The ALJ’s finding that Lear’s paid internship could generally
 No. 17-2287                    Cardew v. Comm’r of Soc. Sec.                            Page 14


qualify as “substantial gainful activity” is supported by substantial evidence, though we reiterate
that Cardew’s special conditions and circumstances warrant further examination on remand.

       Finally, Cardew argues that “the ALJ failed to properly address the installation of $4,000
handicap-accessible doors installed by Lear.” In his view, the doors were improperly considered
an impairment-related expense, and the ALJ should have instead considered the cost of the doors
in her subsidy analysis. This argument also fails. The regulations clearly provide that an
impairment-related work expense is only deductible in the subsidy framework where a claimant
“pay[s] the cost of the item or service.” Id. § 404.1576(b)(3). Indeed, “[n]o deduction will be
allowed to the extent that payment has been or will be made by another source.” Id. Lear, not
Cardew, paid for the doors. True, § 1573(c) explains that where an employer provides the
claimant “with special equipment,” that can exemplify a “special condition.” But modifications
to a building’s structure, such as an automatic door, better fits with an “impairment-related
expense” that benefits all, not “special equipment” provided only to Cardew.            And since
§ 1576(b)(3) squarely precludes impairment-related expenses borne by the employer from being
considered in the subsidy framework, we reject Cardew’s interpretation here.

       Therefore, we affirm the district court’s judgment in these other respects.

                                                IV

       For the foregoing reasons, we AFFIRM in part and VACATE in part the district court’s
judgment and REMAND for further proceedings.                The district court shall instruct the
Commissioner to reevaluate Cardew’s claim for benefits in a manner consistent with this
opinion, pursuant to sentence four of 42 U.S.C. § 405(g).